  Case 17-09113        Doc 26     Filed 05/15/19 Entered 05/15/19 10:34:50              Desc Main
                                    Document     Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                         )
                                               )       CASE NO. 17 B 09113
         Bobbie Jefferson                      )       HON. PAMELA S. HOLLIS
                                               )       CHAPTER 13
           DEBTOR.                             )

                                      NOTICE OF MOTION

TO:      Glenn B Stearns, 801 Warrenville Road Suite 650, Lisle, IL 60532-435;



See attached service list.

Please take notice that on May 24, 2019, at 10:45 a.m., I shall appear before the Honorable Judge
Pamela S. Hollis in Joliet City Hall, 150 W Jefferson St., 2nd Floor, Joliet, IL 60432 and present the
attached motion and you may appear if you so choose.


                                      PROOF OF SERVICE

        The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S. Mail
with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on May 15,
2019.



_/s/ Michael Spangler ____
The Semrad Law Firm, LLC
Attorney for Debtor
20 S. Clark Street, 28th Floor
Chicago, IL 60603
(312) 913-0625
                  Case
Label Matrix for local    17-09113
                       noticing         Doc 26 U.S.Filed  05/15/19
                                                     Bankruptcy Court Entered 05/15/19 10:34:50
                                                                                          ACEPTANCENOWDesc Main
0752-1                                               Document
                                               Eastern Division       Page 2 of 4         5501 HEADQUARTERS DRIVE, RENT A CENTER
Case 17-09113                                    219 S Dearborn                                PLANO, TX 75024
Northern District of Illinois                    7th Floor
Eastern Division                                 Chicago, IL 60604-1702
Wed May 15 07:38:50 CDT 2019
AMITA Health Adventist Medical Center            AT&T Mobility II LLC                          American Homes for Rent
POB 9246                                         %AT&T SERVICES INC.                           1091 S. Roselle Rd
Oak Brook, IL 60522-9246                         KAREN A. CAVAGNARO LEAD PARALEGAL             Schaumburg, IL 60193-3960
                                                 ONE AT&T WAY, SUITE 3A104
                                                 BEDMINSTER, NJ. 07921-2693

City of Chicago Department of Finance            City of Chicago Parking                       Devita Jefferson
c/o Arnold Scott Harris P.C.                     121 N. LaSalle St # 107A                      6604 Whalen Ln
111 W. Jackson Ste. 600                          Chicago, IL 60602-1232                        Plainfield, IL 60586-6923
Chicago, IL 60604-3517


FLAGSHIP CREDIT ACCEPT                           Flagship Credit Acceptance                    I C SYSTEM INC
3 CHRISTY DR STE 201                             P.O. Box 3807                                 PO BOX 64378
CHADDS FORD, PA 19317-9670                       Coppell, TX 75019-5877                        SAINT PAUL, MN 55164-0378



IRS 1                                            MERCHANTS CREDIT GUIDE                        NICOR Northern Illinois Gas
PO Box 7346                                      223 W JACKSON BLVD STE 4                      Attention Bankruptcy & Collections
Philadelphia, PA 19101-7346                      CHICAGO, IL 60606-6914                        PO Box 549
                                                                                               Aurora IL 60507-0549


Next Door Self Storage                           REGIONAL ACCEPTANCE CO                        SANTANDER
1906 Plainfield Rd                               P O BOX 13549                                 PO BOX 961245
Crest Hill, IL 60403-1940                        READING, PA 19612-3549                        FORT WORTH, TX 76161-0244



SPRINGLEAF FINANCIAL S                           SYNCB/SAMS CLUB                               Spingleaf Financial S
230 RANDALL RD                                   PO BOX 981400                                 8535 S. Harlem Ave
SOUTH ELGIN, IL 60177-2274                       EL PASO, TX 79998-1400                        Burbank, IL 60459-2199



UNITED CONSUMER FINL S                           Bobbie Jefferson                              Glenn B Stearns
865 BASSETT RD                                   6604 Whalen Ln                                801 Warrenville Road Suite 650
WESTLAKE, OH 44145-1194                          Plainfield, IL 60586-6923                     Lisle, IL 60532-4350



Nathan E Delman                                  Patrick Semrad                                Patrick S Layng
The Semrad Law Firm, LLC                         The Semrad Law Firm, LLC                      Office of the U.S. Trustee, Region 11
20 South Clark                                   20 S. Clark St, 28th Floor                    219 S Dearborn St
28th Floor                                       Chicago, IL 60603-1811                        Room 873
Chicago, IL 60603-1811                                                                         Chicago, IL 60604-2027

End of Label Matrix
Mailable recipients    26
Bypassed recipients     0
Total                  26
  Case 17-09113      Doc 26     Filed 05/15/19 Entered 05/15/19 10:34:50            Desc Main
                                  Document     Page 3 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                       )
                                             )      CASE NO. 17 B 09113
         Bobbie Jefferson                    )      HON. PAMELA S. HOLLIS
               DEBTOR.                       )      CHAPTER 13

                      MOTION TO OBTAIN CREDIT / INCUR DEBT

       NOW COMES the Debtor, by and through Debtor’s counsel, The Semrad Law Firm,
LLC, and moves this Honorable Court for the entry of an Order authorizing the Debtor to obtain
additional financing for the purchase of a vehicle. In support thereof, the Debtor states as
follows:

      1.      On March 22, 2017, the Debtor filed a petition for relief pursuant to Chapter 13

              Title 11 U.S.C.

      2.      This Honorable Court confirmed the Chapter 13 plan on June 23, 2017.

      3.      The Chapter 13 Plan states secured creditors are to be paid 100% of their allowed

              claims, and general unsecured creditors are to be paid 10% of their allowed claims.

      4.      The Chapter 13 Plan requires the Debtor to make plan payments to the Chapter 13

              Trustee in the amount of $185.00 on a monthly basis for a term of 36 months.

      5.      Debtor does not currently have a vehicle and needs a vehicle in order to stay

              current with her bankruptcy payments and ongoing bills.

      6.      Debtor wishes to finance $26,096.40 in order to purchase a 2012 GMC Yukon.

              Debtor’s projected vehicle payment will be $567.94 per month, for a term of 72

              months, at an interest rate of 15.89%. Please see attached Exhibit A for a copy of

              the purchase terms.

      7.      The Chapter 13 Trustee is receiving consistent plan payments.

      8.      Debtor respectfully requests this Honorable Court enter an Order permitting the
  Case 17-09113       Doc 26     Filed 05/15/19 Entered 05/15/19 10:34:50           Desc Main
                                   Document     Page 4 of 4


              Debtor to obtain credit / incur debt for the purchase of a vehicle.



       WHEREFORE, the Debtor prays this Honorable Court for the following relief:


       A.      That this Honorable Court enter an Order permitting the Debtor to finance a vehicle,

               and incur additional financing for approximately $26,096.40 with monthly

               payments of approximately $567.94 for a term of 72 months, at an interest rate of

               15.89%; and

       B.      For any and all other relief this Court deems fair and proper.



Respectfully submitted,

/s/ Michael Spangler __
Attorney for Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
 (312) 913-0625
